DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 6, 2022.  Claims 1 and 3-10 are currently pending.

Examiner’s Note
	The limitation “using a single surface to pass the sensing light radiated by the sensing light source device” is a new limitation in claim 6, but the Applicant failed to properly annotate the amendment. The Examiner is noting this since this is a newly added limitation that has not been considered before. For the future, the Examiner points the Applicant to MPEP 714 for proper annotation of amended claims. 

Terminal Disclaimer
2.	The terminal disclaimer filed on September 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 17/401967 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract still is in a claim language form and should be more narrative within 50 to 150 words. Please fix.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  In line 15 “a single sutface” should be “a single surface”, surface was misspelled.  Appropriate correction is required.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “the scanner unit” and “the sensing light source unit” in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkard (US 20020041231) in view of Tagashira (US 20090283666).
Re claim 1: Drinkard teaches a light detection and ranging (‘lidar’) sensing device (fig. 5), comprising: a sensing light source device (80/hollow shaft inside 70/74) configured to radiate sensing light (see fig. 5); a scanner device (70) configured to reflect the sensing light radiated by the sensing light source device toward a target (see fig. 5, 76 of the scanner device 70, reflects the sensing light from 80 to the target, paragraphs 34-36) and to reflect incident light reflected by the target (see fig. 5, 78 of the scanner device 70, reflects the incident reflected light by the target, paragraphs 34-36) and integrated with the sensing light source device (80/hollow shaft inside 70/74) (see fig. 5); a light-receiving lens (84) configured to transmit the incident light reflected by the scanner device (70) (see fig. 5); and an optical detector (86) on which the incident light reflected by the light receiving lens (84) is incident (see fig. 5), wherein the scanner device (70) comprises: a light-transmitting reflector (76) configured to reflect the sensing light radiated by the sensing light source device (80/hollow shaft inside 70/74) toward the target (see fig. 5, paragraphs 34-36); a scanner reflector (78) using a single surface to pass the sensing light reflected by the light-transmitting reflector (76) and to reflect the incident light reflected by the target toward the light-receiving lens (84) (see fig. 5, light from 80/76 passes through the plane of the single reflector 78 to the target and 78 reflects the incident reflected light from the target to the lens 84), wherein the scanner reflector (78) is integrated with the light transmitting reflector (76) and the sensing light source device (80/hollow shaft inside 70/74) (see fig. 5); and a scanner driver (74) connected to the scanner reflector (78) and configured to rotate the scanner reflector (78) (see fig. 5, paragraphs 34-36), but does not specifically teach a light-receiving reflector configured to reflect the incident light passing through the light-receiving lens to the optical detector. Tagashira teaches a light-receiving lens (20) configured to transmit an incident light reflected by a scanner side reflecting surface (2); a light-receiving reflector (21) configured to reflect the incident light passing through the light-receiving lens (20); and an optical detector (22) on which the incident light reflected by the light-receiving reflector (2) is incident (fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a light receiving reflector similar to Tagashira after the light receiving lens of Drinkard in order to guide light to the optical detector with a different arrangement of parts within the device providing for different shape of the device while efficiently collecting and sensing light providing for a versatile design for alternative placement of the device in an area (MPEP, 2144.04, VI, C). 
Re claim 6: Drinkard teaches a light detection and ranging (‘lidar’) sensing device (fig. 5), comprising: a sensing light source device (80/hollow shaft inside 70/74) configured to radiate sensing light (see fig. 5); a scanner device (70) configured to reflect the sensing light radiated by the sensing light source device toward a target (see fig. 5, 76 of the scanner device 70, reflects the sensing light from 80 to the target, paragraphs 34-36) and to reflect incident light reflected by the target and integrated with the sensing light source device (80/hollow shaft inside 70/74) (see fig. 5), a light-receiving lens (84) configured to transmit the incident light reflected by the scanner device (70) (see fig. 5); and an optical detector (86) on which the incident light reflected by the light receiving lens (84) is incident (see fig. 5), wherein: the scanner device (70) comprises: a scanner reflector (78) using a single surface to pass the sensing light radiated by the sensing light source device (80/hollow shaft inside 70/74) and to reflect the incident light reflected by the target toward the light-receiving lens (84) (see fig. 5, light from 80 passes through the plane of the single reflector 78 to the target and 78 reflects the incident reflected light from the target to the lens 84), wherein the scanner reflector (78) is integrated with the sensing light source device (80/hollow shaft inside 70/74) (see fig. 5, paragraphs 34-36); and a scanner driver (74) connected to the scanner reflector (78) and configured to rotate the scanner reflector (78) (see fig. 5, paragraphs 34-36), but does not specifically teach a light-receiving reflector configured to reflect the incident light passing through the light-receiving lens to the optical detector. Tagashira teaches a light-receiving lens (20) configured to transmit an incident light reflected by a scanner side reflecting surface (2); a light-receiving reflector (21) configured to reflect the incident light passing through the light-receiving lens (20); and an optical detector (22) on which the incident light reflected by the light-receiving reflector (2) is incident (fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a light receiving reflector similar to Tagashira after the light receiving lens of Drinkard in order to guide light to the optical detector with a different arrangement of parts within the device providing for different shape of the device while efficiently collecting and sensing light providing for a versatile design for alternative placement of the device in an area (MPEP, 2144.04, VI, C).

8.	Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkard (US 20020041231) as modified by Tagashira (US 20090283666) as applied to claim 1 above, and further in view of Nakagawa (US 6064471).
Re claim 3: Drinkard teaches the lidar sensing device, wherein the sensing light source device (80/hollow shaft inside 70/74) comprises: a scope tube (hollow shaft inside 70/74, see fig. 5, the tube inside 70/74 containing the light source 80) integrated with the scanner reflector (78), a light source (80) positioned within the scope tube (hollow section of 70/74) to radiate the sensing light toward the light-transmitting reflector (76) (see fig. 5), but does not specifically teach a light-transmitting lens device positioned on an output side of the light source to collimate the sensing light radiated by the light source. Tagashira teaches a light transmitting lens device (10) positioned on an output side of a light source (LD) (see fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a lens similar to Tagashira with the light source device of Drinkard in order to direct the beams in a desired manner allowing for light to be directed to a specific position by the scanner providing for more accurate detection of objects by the scanner device. Drinkard as modified by Tagashira does not specifically teach the light transmitting lens collimating the sensing light radiated by the light source. Nakagawa teaches a light transmitting lens device (2) positioned on an output side of a light source (1) to collimate (col. 4, lines 29-30) a sensing light radiated by the light source (1) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a collimating lens similar to Nakagawa with the lens for the light source device of Drinkard as modified by Tagashira in order to change the beams in a parallel manner allowing for light to pass longer distances after being reflected by the scanner providing for more accurate detection of objects by the scanner device.
Re claim 7: Drinkard teaches the lidar sensing device, wherein the sensing light source device (80/hollow shaft inside 70/74) comprises: a scope tube (hollow shaft inside 70/74, see fig. 5, the tube inside 70/74 containing the light source 80) integrated with the scanner reflector (78), a light source (80) positioned within the scope tube (hollow section of 70/74) to radiate the sensing light toward the target (see fig. 5, paragraphs 34-36), but does not specifically teach a light-transmitting lens device positioned on an output side of the light source to collimate the sensing light radiated by the light source. Tagashira teaches a light transmitting lens device (10) positioned on an output side of a light source (LD) (see fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a lens similar to Tagashira with the light source device of Drinkard in order to direct the beams in a desired manner allowing for light to be directed to a specific position by the scanner providing for more accurate detection of objects by the scanner device. Drinkard as modified by Tagashira does not specifically teach the light transmitting lens collimating the sensing light radiated by the light source. Nakagawa teaches a light transmitting lens device (2) positioned on an output side of a light source (1) to collimate (col. 4, lines 29-30) a sensing light radiated by the light source (1) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a collimating lens similar to Nakagawa with the lens for the light source device of Drinkard as modified by Tagashira in order to change the beams in a parallel manner allowing for light to pass longer distances after being reflected by the scanner providing for more accurate detection of objects by the scanner device.

9.	Claim(s) 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkard (US 20020041231) as modified by Tagashira (US 20090283666) and Nakagawa (US 6064471) as applied to claims 3 and 7 above, and further in view of D’Aligny et al. (US 7030968).
Re claim 4: Drinkard as modified by Tagashira and Nakagawa teaches the light transmitting lens device (Tagashira, 10, see fig. 10, Nakagawa, 2, see fig. 1), but does not specifically teach wherein the light-transmitting lens device comprises: a first light-transmitting lens positioned within the scope tube; and a second light-transmitting lens positioned within the scope tube, wherein the sensing light passing through the first light-transmitting lens is incident on the second light-transmitting lens. D’Aligny teaches a first light-transmitting lens (62) positioned within a scope tube (22); and a second light-transmitting lens (64) positioned within the scope tube (22) (fig. 1 and 4), wherein sensing light (light from sensing light source 20) passing through the first light-transmitting lens (62) is incident on the second light-transmitting lens (64) (see fig. 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light transmitting lens of Drinkard as modified by Tagashira and Nakagawa to have two lenses placed in the tube similar to D’Aligny in order to control the position of the lenses with respect to the light source providing more accurate placement of the beam and beam size to be emitted to the scanner device.
Re claim 5: Drinkard as modified by Tagashira and Nakagawa teaches the lidar sensing device, wherein the light-transmitting lens device (Tagashira, 10, see fig. 10, Nakagawa, 2, see fig. 1), the light source (Drinkard, 80) within the scope tube (hollow shaft inside 70/74) and the scope tube (Drinkard, hollow shaft inside 70/74) is integrated with the scanner reflector (Drinkard, 78) (Drinkard, see fig. 5), where the light-transmitting lens device (Tagashira, 10, see fig. 10, Nakagawa, 2, see fig. 1) positioned on an output side of the light source (Drinkard, 80) to collimate the sensing light radiated by the light source (Drinkard, 80, Nakagawa, col. 4, lines 29-30), but does not specifically teach the light transmitting device comprises: a first light-transmitting lens positioned within the scope tube; and a second light-transmitting lens integrated with the scanner reflector, wherein the sensing light passing through the first light-transmitting lens is incident on the second light-transmitting lens. D’Aligny teaches a first light-transmitting lens (62) positioned within a scope tube (22); and a second light-transmitting lens (64) positioned within the scope tube (22) (fig. 1 and 4, the first lens is in the bottom portion of 22 and the second lens is in the top portion of 22), wherein sensing light (light from sensing light source 20) passing through the first light-transmitting lens (62) is incident on the second light-transmitting lens (64) (see fig. 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light transmitting lens of Drinkard as modified by Tagashira and Nakagawa to have two lenses placed in the tube similar to D’Aligny in order to control the position of the lenses with respect to the light source providing more accurate placement of the beam and beam size to be emitted to the scanner device. Since, the combination of the first and second lens (D’Aligny, 62, 64) in the scope tube (D’Aligny, 22) of D’Aligny with the scope tube (Drinkard, hollow shaft inside 70/74) integrated with in the scanner reflector (Drinkard, 78) of Drinkard as modified by Tagashira (lens device 10) and Nakagawa (lens device 2, collimating) then not only are both lenses (D’Aligny, 62/64, Tagashira, 10, Nakagawa, 2) within the scope tube (Drinkard, hollow shaft inside 70/74, D’Aligny, 22) they are also integrated into the scanner reflector (Drinkard, 78) by way of being in the scope tube (Drinkard, hollow shaft inside 70/74, D’Aligny, 22) that is integrated within the scanner reflector (Drinkard, 78). Therefore, Drinkard as modified by Tagashira, Nakagawa and D’Aligny teaches the first transmitting lens (D’Aligny, 62, Tagashira, 10, Nakagawa, 2) positioned within the scope tube (Drinkard, hollow shaft inside 70/74, D’Aligny, 22) and the second transmitting lens (D’Aligny, 64, Tagashira, 10, Nakagawa, 2) integrated with the scanner reflector (Drinkard, 78, scope tube the hollow shaft inside 70/74 is integrated in 78, see fig. 5). 
Re claim 8: Drinkard as modified by Tagashira and Nakagawa teaches the lidar sensing device, wherein the light-transmitting lens device (Tagashira, 10, fig. 10, Nakagawa, 2, fig. 1) configured to input the sensing light to the scanner reflector (Drinkard, 78, see fig. 5, Tagashira, 2, fig. 10, 9 and 1), but does not specifically teach the light transmitting lens device comprising a first light-transmitting lens positioned within the scope tube and a second light-transmitting lens positioned within the scope tube and configured to input the sensing light, passing through the first light-transmitting lens, to the scanner reflector. D’Aligny teaches a first light-transmitting lens (62) positioned within a scope tube (22); and a second light-transmitting lens (64) positioned within the scope tube (22) (fig. 1 and 4) and configured to input sensing light (light from sensing light source 20), passing through the first light-transmitting lens (62), to a scanner reflector (34/38/42) (see fig. 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light transmitting lens of Drinkard as modified by Tagashira and Nakagawa to have two lenses placed in the tube similar to D’Aligny in order to control the position of the lenses with respect to the light source providing more accurate placement of the beam and beam size to be emitted to the scanner device.
Re claim 9: Drinkard as modified by Tagashira and Nakagawa teaches the lidar sensing device, wherein the light-transmitting lens device (Tagashira, 10, see fig. 10, Nakagawa, 2, see fig. 1), the light source (Drinkard, 80) within the scope tube (hollow shaft inside 70/74) and the scope tube (Drinkard, hollow shaft inside 70/74) is integrated with the scanner reflector (Drinkard, 78) (Drinkard, see fig. 5), where the light-transmitting lens device (Tagashira, 10, see fig. 10, Nakagawa, 2, see fig. 1) positioned on an output side of the light source (Drinkard, 80) to collimate the sensing light radiated by the light source (Drinkard, 80, Nakagawa, col. 4, lines 29-30), but does not specifically teach the light-transmitting lens device comprises: a first light-transmitting lens positioned within the scope tube; and a second light-transmitting lens integrated with the scanner reflector and configured to input the sensing light, passing through the first light-transmitting lens, to the scanner reflector. D’Aligny teaches a first light-transmitting lens (62) positioned within a scope tube (22); and a second light-transmitting lens (64) positioned within the scope tube (22) (fig. 1 and 4) and configured to input sensing light (light from sensing light source 20), passing through the first light-transmitting lens (62), to a scanner reflector (34/38/42) (see fig. 1 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light transmitting lens of Drinkard as modified by Tagashira and Nakagawa to have two lenses placed in the tube similar to D’Aligny in order to control the position of the lenses with respect to the light source providing more accurate placement of the beam and beam size to be emitted to the scanner device. Since, the combination of the first and second lens (D’Aligny, 62, 64) in the scope tube (D’Aligny, 22) of D’Aligny with the scope tube (Drinkard, hollow shaft inside 70/74) integrated with in the scanner reflector (Drinkard, 78) of Drinkard as modified by Tagashira (lens device 10) and Nakagawa (lens device 2, collimating) then not only are both lenses (D’Aligny, 62/64, Tagashira, 10, Nakagawa, 2) within the scope tube (Drinkard, hollow shaft inside 70/74, D’Aligny, 22) they are also integrated into the scanner reflector (Drinkard, 78) by way of being in the scope tube (Drinkard, hollow shaft inside 70/74, D’Aligny, 22) that is integrated within the scanner reflector (Drinkard, 78). Therefore, Drinkard as modified by Tagashira, Nakagawa and D’Aligny teaches the first transmitting lens (D’Aligny, 62, Tagashira, 10, Nakagawa, 2) positioned within the scope tube (Drinkard, hollow shaft inside 70/74, D’Aligny, 22) and the second transmitting lens (D’Aligny, 64, Tagashira, 10, Nakagawa, 2) integrated with the scanner reflector (Drinkard, 78, scope tube the hollow shaft inside 70/74 is integrated in 78, see fig. 5).


10.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkard (US 20020041231) as modified by Tagashira (US 20090283666) as applied to claim 1 above, and further in view of Iguchi et al. (US 20190120943).
Re claim 10: Drinkard as modified by Tagashira teaches the lidar sensing device, the light-receiving reflector (Tagashira, 21) and the optical detector (Drinkard, 86, Tagashira, 22, see fig. 9), but does not specifically teach further comprising an interference filter positioned between the light-receiving reflector and the optical detector. Iguchi teaches a lidar sensing device, further comprising an interference filter (68) (paragraph 163 and 167) positioned between an optical system (50/51/60/65/67) and an optical detector (80) (see fig. 1, 7 and 18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an interference filter adjacent to the optical detector of Drinkard as modified by Tagashira similar to Iguchi in order to filter out light of undesired wavelength providing light detection of light matching the wavelength of the light source for higher quality measurements of the reflected light from a target.

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection as set forth above.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878